Citation Nr: 0516046	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel








INTRODUCTION

The appellant had active service from January 17, 2001, to 
April 10, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 adjudicative determination by 
the St. Louis, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The veteran was discharged from the Navy in April 2003, 
after serving 2 years, 2 months, and 24 days of her obligated 
period of service of 3 years.  

2.  The veteran was separated from the Navy due to the 
convenience of the government; the narrative reason for 
separation was listed as "pregnancy or childbirth."



CONCLUSION OF LAW

Basic eligibility for education benefits under 38 U.S.C.A. 
Chapter 30 is denied. 
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042(a) 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that her claim was denied because under 
applicable VA law, she was not eligible for veteran education 
benefits under 38 U.S.C.A. Chapter 30 because she did not 
have sufficient qualifying service.  In a case such as this, 
where the pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

The veteran's DD-214 shows that she was discharged from the 
Navy in April 2003, after serving for 2 years and 2 months 
and 24 days.  Her service was characterized as "honorable", 
and the narrative reason for separation was "pregnancy or 
childbirth."  The separation reason given on the DOD 
database printout was "COG", the acronym for convenience of 
government.  

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service. 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria. 38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2004)

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985. 38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  The veteran 
entered active duty in January 2001, so satisfied the first 
requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a).  

However, the individual must also have served an obligated 
period of active duty.  In the case of an individual with an 
obligated period of service of 3 years or more, the 
individual must have completed at least 3 years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(i); 38 C.F.R. 
§ 21.7042(a)(2).  In this case, the appellant had an 
obligated period of service for 3 years, but only served for 
2 years, 2 months, and 24 days.  Therefore, she did not 
satisfy the second requirement of 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042(a).  

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual was 
discharged or released from active duty for any one of the 
following reasons:

(i) For a service-connected disability, or
(ii) For a medical condition which preexisted service on 
active duty and which VA determines is not service connected, 
or
(iii) Under 10 U.S.C. 1173 (hardship discharge), or
(iv) For convenience of the government
(A) After completing at least 20 continuous months of 
active duty of an obligated period of active duty that 
is less than three years, or
(B) After completing 30 continuous months of active duty 
of an obligated period of active duty that is at least 
three years, or
(v) Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.
38 C.F.R. § 21.7042(a)(5) (2004).  

In this instance, the veteran was not discharged or release 
from active duty for a service-connected disability, or for a 
non-service connected disability which preexisted service 
pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  Also, the 
veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not discharged involuntarily 
for the convenience of the government pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(v).  

While it is true that the veteran was separated for the 
convenience of the government pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iv), she did not serve at least 30 continuous 
months of active duty of her obligated three year period 
pursuant to 38 C.F.R. § 21.7042(a)(5)(iv)(B).  

Also, the veteran's reason for discharge (pregnancy or 
childbirth), has not been characterized as a physical 
condition by the Secretary of the Navy pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(vi).  

Therefore, inasmuch as the veteran does not satisfy the 
length of service requirement of 38 C.F.R. § 21.7042(a)(2), 
and does not meet any of the exceptions enumerated in 
38 C.F.R. § 21.7042(a)(5), her claim must be denied.  

In conclusion, pursuant to the aforementioned criteria, there 
is no basis upon which to grant the veteran eligibility for 
Chapter 30 educational assistance benefits.  As the law in 
this case is dispositive, the veteran's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt provisions set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for consideration.


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


